MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017	ME	186	
Docket:	   Cum-16-305	
Argued:	   May	9,	2017	
Decided:	  August	29,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                            THERESA	L.	ALLOCCA	et	al.		
                                        	
                                       v.		
                                        	
                     YORK	INSURANCE	COMPANY	OF	MAINE	et	al.	
	
	
HJELM,	J.	

        [¶1]		In	January	2014,	Timothy	Austin	Davison,	who	was	known	as	Asti,	

was	fatally	shot	while	operating	a	vehicle	that	an	assailant,	operating	another	

vehicle,	 had	 forced	 onto	 a	 median	 on	 an	 interstate	 highway.	 	 Asti’s	 parents,	

Theresa	 L.	 Allocca	 and	 Timothy	 Allen	 Davison,	 filed	 this	 action	 in	 their	

individual	capacities,	and	Davison	also	filed	as	personal	representative	of	the	

Estate	 of	 Timothy	 Austin	 Davison,1	 seeking	 to	 recover	 uninsured	 motorist	

(UM)	 benefits	 based	 on	 several	 automobile	 insurance	 policies	 issued	 by	

defendants	 York	 Insurance	 Company	 of	 Maine,	 Allstate	 Insurance	 Company,	

and	 Horace	 Mann	 Teachers	 Insurance	 Company.	 	 The	 Superior	 Court	


    1		Except	where	indicated	otherwise,	we	refer	to	the	plaintiffs	collectively	as	“Davison”	because	

Timothy	Allen	Davison	is	the	party,	either	individually	or	in	his	representative	capacity,	who	seeks	
recovery	in	most	of	the	claims	in	the	complaint.			
2	

(Cumberland	County,	Warren,	J.)	granted	a	summary	judgment	in	favor	of	the	

insurers,	 concluding	 that	 neither	 any	 of	 the	 policies	 nor	 Maine’s	 UM	 statute,	

24-A	M.R.S.	§	2902	(2016),	provides	UM	coverage	for	the	loss	associated	with	

Asti’s	death.		On	this	appeal	by	Davison,	we	affirm.		

                                             I.		BACKGROUND	

         [¶2]	 	 The	 following	 facts	 are	 undisputed.	 	 See	 Cote	 Corp.	 v.	 Kelley	

Earthworks,	Inc.,	2014	ME	93,	¶	8,	97	A.3d	127.		On	January	4,	2014,	Asti	was	

driving	to	Maine	in	his	father’s	sport	utility	vehicle.		While	on	Interstate	81	in	

Maryland,	an	assailant2	driving	a	pick-up	truck	began	pursuing	Asti	and	fired	

shots	 at	 Asti’s	 vehicle.	 	 The	 two	 vehicles	 crossed	 the	 state	 line	 into	

Pennsylvania,	 and	 the	 assailant	 rammed	 his	 truck	 into	 the	 SUV,	 pushing	 the	

SUV	off	the	road	onto	the	median.		The	assailant	then	reversed	direction	and	

approached	 Asti	 from	 the	 southbound	 side	 of	 the	 highway.	 	 The	 assailant	

pulled	up	next	to	Asti’s	SUV	in	the	median,	and,	from	his	truck,	fired	multiple	

shots	at	Asti	and	drove	away.		Asti	died	of	the	gunshot	wounds.		


     2		In	its	statement	of	material	facts,	see	M.R.	Civ.	P.	56(h),	Allstate	made	a	factual	assertion	that	

included	 the	 name	 of	 a	 person	 charged	 with	 murdering	 Asti.	 	 Davison’s	 opposing	 statement	 of	
material	facts	objected	to	that	assertion	on	evidentiary	grounds,	and	the	court	correctly	concluded	
that	the	assertion	had	not	been	properly	established.		See	M.R.	Civ.	P.	56(e).		Further,	as	the	court	
observed	in	its	order,	the	identification	of	the	assailant	could	be	material	to	the	claims	in	this	case	
because	 Davison	 seeks	 UM	 benefits	 based	 on	 the	 characterization	 of	 the	 criminal	 incident	 as	 a	
hit-and-run.	 	 None	 of	 the	 parties	 argued	 in	 the	 trial	 court	 or	 here,	 however,	 that	 the	 existence	 of	
coverage	turns	on	that	factual	issue,	and	so	we	do	not	address	it.			
                                                                                        3	

       [¶3]	 	 Four	 insurance	 policies	 issued	 by	 the	 defendants	 are	 relevant	 to	

this	case.			

       [¶4]	 	 First,	 Asti	 was	 the	 named	 insured	 on	 an	 automobile	 policy	 and	 a	

motorcycle	 policy	 issued	 by	 Allstate.	 	 Each	 policy	 insured	 a	 vehicle	 that	 had	

been	owned	by	Asti	and	provided	the	following	UM	coverage:		

    We	will	pay	damages	for	bodily	injury	which	an	insured	person	is	
    legally	 entitled	 to	 recover	 from	 the	 owner	 or	 operator	 of	 an	
    uninsured	 motor	 vehicle.	 	 Injury	 must	 be	 caused	 by	 accident	 and	
    arise	 out	 of	 the	 ownership,	 maintenance	 or	 use	 of	 an	 uninsured	
    motor	vehicle.			
    	
(Emphasis	added.)		

       [¶5]	 	 Next,	 Asti’s	 father	 was	 the	 named	 insured	 on	 a	 York	 Insurance	

automobile	policy	 covering	the	SUV	that	Asti	was	driving	at	the	time	he	was	

killed.		The	definition	of	an	“insured”	in	the	York	policy	includes	any	“family	

member”	 and	 “[a]ny	 other	 person	 ‘occupying’	 ‘your	 covered	 auto,’”	 thereby	

rendering	both	Asti	and	his	father	insureds	within	the	meaning	of	the	policy.		

The	York	policy	included	the	following	statement	of	UM	coverage:	

       We	will	pay	compensatory	damages	which	an	“insured”	is	legally	
       entitled	 to	 recover	 from	 the	 owner	 or	 operator	 of	 an	 “uninsured	
       motor	vehicle”	because	of	“bodily	injury”:	
       	
              1.	Sustained	by	an	“insured”;	and	
              2.	Caused	by	an	accident.	
4	

    The	 owner’s	 or	 operator’s	 liability	 for	 these	 damages	 must	 arise	
    out	of	the	ownership,	maintenance	or	use	of	the	“uninsured	motor	
    vehicle[.]”			
    	
(Emphasis	added.)		

       [¶6]	 	 Finally,	 Asti’s	 mother	 was	 the	 named	 insured	 on	 a	 Horace	 Mann	

policy	 covering	 her	 vehicle.	 	 That	 policy	 included	 the	 following	 statement	 of	

UM	coverage:	

    We	 will	 pay	 damages	 for	 bodily	 injury	 an	 insured	 is	 legally	
    entitled	to	collect	from	the	owner	or	driver	of	an	uninsured	motor	
    vehicle.		The	bodily	injury	must	be	caused	by	accident	arising	out	
    of	the	operation	or	ownership	of	the	uninsured	motor	vehicle.				
    	
(Emphasis	added.)			

       [¶7]		In	August	2015,	Timothy	and	Theresa	individually,	and	Timothy	as	

the	personal	representative	of	Asti’s	estate,	filed	a	complaint	against	Allstate,	

York,	 and	 Horace	 Mann.	 	 The	 Estate	 sought	 payment	 of	 UM	 benefits	 from	

Allstate	 and	 York.	 	 Asti’s	 parents	 alleged	 that	 they	 are	 entitled	 to	 recover	 in	

their	 own	 right	 as	 statutory	 beneficiaries	 under	 the	 wrongful	 death	 statute,	

18-A	 M.R.S.	 §	 2-804	 (2016),	 based	 on	 the	 UM	 coverage	 of	 their	 York	 and	

Horace	 Mann	 policies,	 respectively.	 	 All	 of	 these	 claims	 were	 based	 on	 an	

allegation	that	Asti’s	death	was	caused	by	a	hit-and-run	driver.			

	      [¶8]	 	 Each	 of	 the	 defendants	 moved	 for	 summary	 judgment,	 asserting	

that	the	losses	arising	from	Asti’s	death	are	not	covered	by	the	UM	provisions	
                                                                                        5	

in	the	policies	because	his	death	was	not	caused	by	an	“accident”	and	did	not	

arise	out	of	the	“use”	of	a	vehicle	within	the	meaning	of	the	policies	or	the	UM	

statute.		Davison	opposed	the	defendants’	motions.			

	     [¶9]		In	June	2016,	the	court	entered	an	order	granting	each	summary	

judgment	motion	based	on	its	conclusion	that	UM	coverage	applies	only	to	the	

“reasonable	and	proper	use”	of	an	uninsured	or	hit-and-run	vehicle	and	that	

the	 way	 the	 assailant	 used	 the	 vehicle	 he	 was	 operating	 did	 not	 constitute	 a	

proper	use.		Adjudicating	the	issue	on	that	ground,	the	court	did	not	reach	the	

question	of	whether	Asti’s	death	was	“caused	by	an	accident”	pursuant	to	the	

uninsured	motorist	policies	and	the	UM	statute.				

      [¶10]		Davison	timely	appealed.		

                                   II.		DISCUSSION	

      [¶11]		When	the	material	facts	are	not	in	dispute,	we	review	the	grant	of	

a	 motion	 for	 summary	 judgment	 de	 novo.	 	 See	 Grant	 v.	 Foster	 Wheeler,	 LLC,	

2016	 ME	 85,	 ¶¶	 12-13,	 140	 A.3d	 1242.	 	 On	 appeal,	 Davison	 argues	 that	 the	

court	 erred	 by	 entering	 a	 summary	 judgment	 in	 favor	 of	 the	 defendants	

because	 the	 terms	 of	 UM	 coverage	 in	 the	 policies	 themselves	 allow	 for	

recovery	 here,	 or,	 alternatively,	 if	 the	 loss	 caused	 by	 Asti’s	 death	 is	 not	
6	

covered	 by	 the	 policies,	 the	 UM	 statute	 nonetheless	 entitles	 them	 to	 UM	

coverage.		See	24-A	M.R.S.	§	2902(1).				

         [¶12]		We	first	address	whether	Asti’s	death	is	a	covered	loss	under	the	

UM	provisions	of	the	policies.		Because	we	conclude	that	it	is	not,	we	proceed	

to	address	whether	such	coverage	exists	as	a	requirement	of	section	2902(1).		

See	Tibbetts	v.	Me.	Bonding	&	Cas.	Co.,	618	A.2d	731,	732	(Me.	1992)	(stating	

that	“when	the	terms	of	an	insurance	policy	conflict	with	mandatory	statutory	

provisions,	the	statutory	provisions	must	prevail”).	

A.	      Uninsured	Motorist	Coverage	Pursuant	to	the	Insurance	Policies	

         [¶13]	 	 Each	 of	 the	 UM	 provisions	 in	 the	 policies	 at	 issue	 here	 requires	

that,	to	be	covered,	the	loss	must	be	caused	by	“an	accident.”3		To	determine	

the	applicability	of	the	UM	provisions,	we	must	therefore	determine	whether	

Asti’s	death	was	caused	by	an	accident	within	the	meaning	of	the	policies.		In	

construing	 the	 terms	 of	 an	 insurance	 contract,	 we	 “interpret	 unambiguous	

policy	 language	 consistent	 with	 its	 plain	 meaning	 and	 construe	 ambiguous	

policy	 language	 strictly	 against	 the	 insurance	 company	 and	 liberally	 in	 favor	




     3		To	qualify	for	UM	coverage,	the	York	policy	requires	that	an	injury	be	“caused	by	an	accident,”	

and	 in	 the	 Allstate	 and	 Horace	 Mann	 policies	 an	 injury	 must	 be	 “caused	 by	 accident.”	 	 See	 supra	
¶¶	4-6.	 	 Notwithstanding	 Horace	 Mann’s	 argument	 to	 the	 contrary,	 we	 see	 no	 material	 difference	
between	the	two	phrases	and	therefore	analyze	them	identically.				
                                                                                       7	

of	the	policyholder.”		Langevin	v.	Allstate	Ins.	Co.,	2013	ME	55,	¶	9,	66	A.3d	585	

(quotation	marks	omitted).			

      [¶14]	 	 Applying	 these	 principles	 of	 construction	 to	 the	 policies,	 we	

conclude	that	Asti’s	murder	was	not	an	“accident”	and	therefore	that	the	loss	

is	not	covered	by	the	UM	protection	included	in	any	of	the	policies	issued	by	

the	defendants.	

      [¶15]	 	 We	 recently	 concluded	 that	 the	 term	 “auto	 accident”	 in	 a	 UM	

provision	of	an	automobile	insurance	policy,	although	undefined	by	the	policy,	

is	unambiguous	and	thus	must	be	given	its	plain	meaning.		Kelley	v.	N.	E.	Ins.	

Co.,	2017	ME	166,	¶	7,	---	A.3d	---.		We	stated	that	the	commonly	understood	

meaning	 of	 an	 “accident”	 is	 “an	 event	 that	 is	 without	 apparent	 cause	 or	

unexpected;	 an	 unfortunate	 event,	 especially	 one	 causing	 injury	 or	 damage.”		

Id.	 (alterations	 omitted)	 (citing	 1	 Shorter	 Oxford	 English	 Dictionary	 14	

(6th	ed.	 2007)).	 	 Based	 on	 this,	 we	 interpreted	 the	 term	 “auto	 accident”	 to	

mean	 “an	 unintended	 and	 unforeseen	 injurious	 occurrence	 involving	 an	

automobile.”	 	 Id.	 	 Here,	 as	 in	 Kelley,	 the	 policies	 at	 issue	 do	 not	 define	

“accident,”	2017	ME	166,	¶	7,	---	A.3d	---,	and	the	summary	judgment	record	

establishes	that	Asti’s	death	was	not	unintended	but	rather	was	the	result	of	
8	

the	assailant’s	deliberate	and	purposeful	conduct.		The	loss	occasioned	by	his	

death	is	therefore	not	an	accident	that	would	invoke	UM	coverage.	

	      [¶16]	 	 We	 recognize	 that	 some	 courts	 have	 adopted	 the	 view	 that	 the	

question	 of	 whether	 a	 loss	 results	 from	 an	 “accident”	 is	 answered	 from	 the	

perspective	of	the	insured.		See	Am.	Family	Mut.	Ins.	Co.	v.	Petersen,	679	N.W.2d	

571,	 581-82	 (Iowa	 2004);	 Wendell	 v.	 State	 Farm	 Mut.	 Auto.	 Ins.	 Co.,	 974	 P.2d	

623,	 635	 (Mont.	 1999);	 State	 Farm	 Mut.	 Ins.	 Co.	 v.	 Pitman,	 809	 A.2d	 1280,	

1282-83	(N.H.	2002);	State	Farm	Mut.	Auto.	Ins.	Co.	v.	Langan,	947	N.E.2d	124,	

127-29	(N.Y.	2011).		Although	the	conduct	of	the	person	who	killed	Asti	was	

indisputably	deliberate	and	not	accidental,	there	is	no	evidence	in	the	record	

that	 it	 was	 foreseeable	 to	 Asti	 himself,	 and	 so,	 based	 on	 that	 approach,	 his	

death	would	be	viewed	as	“accidental.”		

       [¶17]	 	 We	 conclude,	 however,	 that	 describing	 an	 intentional	 act—such	

as	an	intentional	killing—as	an	“accident”	stretches	the	plain	meaning	of	that	

word	too	far.		Instead,	we	find	more	persuasive	the	contrary	view,	consistent	

with	 our	 holding	 in	 Kelley,	 2017	 ME	 166,	 ¶	7,	 ---	 A.3d	 ---,	 that	 the	 plain	 and	

commonly	understood	meaning	of	an	“accident”	is	an	unexpected	event.		That	

the	 insured	 himself	 may	 have	 been	 unsuspecting	 does	 not	 transform	 the	

intentional	 act—something	 as	 heinous	 as	 the	 murder	 of	 Asti—into	 an	
                                                                                          9	

accident.		Other	jurisdictions	have	held,	and	we	agree,	that	“an	injury	resulting	

from	 a	 willful	 act	 was	 no	 accident	 because	 the	 harm	 had	 been	 intended.”		

Landry	v.	Dairyland	Ins.	Co.,	701	A.2d	1035,	1036	(Vt.	1997);	see	also	Austin	v.	

State	Farm	Mut.	Auto.	Ins.	Co.,	625	N.W.2d	213,	217	(Neb.	2001)	(holding	that,	

in	an	uninsured	motorist	coverage	provision	of	an	automobile	liability	policy,	

“the	word	‘accident’	does	not	cover	intentional	torts”);	Roller	v.	Stonewall	Ins.	

Co.,	 801	 P.2d	 207,	 210	 (Wash.	 1990)	 (explaining	 that	 “an	 intentional	 act	 can	

never	 be	 an	 accident”	 because	 a	 “loss	 is	 accidental	 when	 it	 happens	 without	

design,	 intent,	 or	 obvious	 motivation”	 (quotation	 marks	 omitted)),	 partially	

overruled	 on	 other	 grounds	 by	 Butzberger	 v.	 Foster,	 89	 P.3d	 689,	 693-96	

(Wash.	2004).	

	      [¶18]	 	 For	 this	 reason,	 without	 addressing	 the	 court’s	 conclusion	 that	

the	 UM	 coverage	 in	 the	 policies	 was	 not	 applicable	 because	 the	 loss	 did	 not	

arise	 from	 the	 “use”	 of	 a	 motor	 vehicle,	 we	 conclude	 as	 a	 matter	 of	 law	 that	

Asti’s	death	was	not	caused	by	an	“accident.”		The	condition	of	coverage	that	

the	loss	must	be	the	product	of	an	accident	is	therefore	not	satisfied	here,	and	

UM	 coverage	 is	 not	 available	 to	 Davison	 pursuant	 to	 the	 terms	 of	 any	 of	 the	

policies	issued	by	the	defendants.			
10	

B.	   Uninsured	Motorist	Coverage	as	Required	by	Statute	

      [¶19]		We	next	consider	Davison’s	alternative	argument	that	if—as	we	

have	concluded—the	terms	of	the	UM	protection	provisions	in	the	insurance	

contracts	 do	 not	 provide	 coverage	 for	 the	 loss,	 that	 coverage	 still	 exists	 by	

statutory	prescription.		

      [¶20]	 	 The	 statute	 at	 issue	 is	 24-A	 M.R.S.	 §	 2902(1),	 which	 states,	 in	

relevant	part:		

      A	 policy	 insuring	 against	 liability	 arising	 out	 of	 the	 ownership,	
      maintenance	or	use	of	any	motor	vehicle	may	not	be	delivered	or	
      issued	 for	 delivery	 in	 this	 State	 with	 respect	 to	 any	 such	 vehicle	
      registered	or	principally	garaged	in	this	State,	unless	coverage	is	
      provided	 in	 the	 policy	 or	 supplemental	 to	 the	 policy	 for	 the	
      protection	 of	 persons	 insured	 under	 the	 policy	 who	 are	 legally	
      entitled	 to	 recover	 damages	 from	 owners	 or	 operators	 of	
      uninsured,	underinsured	or	hit-and-run	motor	vehicles,	for	bodily	
      injury,	 sickness	 or	 disease,	 including	 death,	 sustained	 by	 an	
      insured	person	resulting	from	the	ownership,	maintenance	or	use	
      of	such	uninsured,	underinsured	or	hit-and-run	motor	vehicle.	
      	
      [¶21]	 	 Davison	 asserts	 that	 section	 2902(1)	 requires	 UM	 coverage	 to	

provide	 indemnification	 that	 the	 insured	 is	 “legally	 entitled”	 to	 recover	 from	

the	operator	of	a	hit-and-run	vehicle,	even	if	the	underlying	loss	is	not	“caused	

by	 an	 accident”—a	 limitation	 created	 by	 the	 policies	 at	 issue	 here.	 	 The	

defendants,	in	contrast,	argue	that	the	purpose	of	the	UM	statute	is	to	mirror	
                                                                                        11	

the	 scope	 of	 existing	 liability	 coverage,	 rather	 than	 to	 broaden	 the	 scope	 of	

covered	losses.				

       [¶22]	 	 This	 issue	 calls	 for	 us	 to	 construe	 section	 2902(1).	 	 “[T]he	

fundamental	 rule	 in	 statutory	 construction	 is	 that	 the	 legislative	 intent	 as	

divined	from	the	statutory	language	controls	the	interpretation	of	the	statute.”		

Tibbetts,	618	A.2d	at	733	(quotation	marks	omitted).		

       [¶23]	 	 Although	 Davison	 contends	 that	 section	 2902(1)	 requires	 UM	

coverage	 to	 extend	 to	 nonaccidental	 losses	 for	 which	 the	 uninsured	 or	

hit-and-run	vehicle	operator	would	be	liable,	we	have	stated	that	in	enacting	

that	 statute,	 the	 Legislature	 intended	 to	 provide	 compensation	 to	 insureds	

when	they	sustain	losses	resulting	from	 accidents.		See	Dickau	v.	Vt.	Mut.	Ins.	

Co.,	 2014	 ME	 158,	 ¶	 43,	 107	 A.3d	 621;	 Beal	 v.	 Allstate	 Ins.	 Co.,	 2010	ME	 20,	

¶	34,	 989	 A.2d	 733;	 Wescott	 v.	 Allstate	 Ins.,	 397	 A.2d	 156,	 167	 (Me.	 1979).		

Because	 Asti’s	 death	 was	 not	 the	 result	 of	 an	 accident,	 section	 2902(1)	 does	

not	require	the	insurers	to	compensate	Davison	to	any	extent	further	than	is	

provided	in	the	UM	provisions	of	the	policies.	

       [¶24]		Additionally,	“[w]e	have	consistently	held	that	the	[L]egislature’s	

purpose	in	enacting	section	2902	was	to	provide	an	injured	insured	the	same	

recovery	which	would	have	been	available	had	the	tortfeasor	been	insured	to	
12	

the	 same	 extent	 as	 the	 injured	 party.”	 	 Jipson	 v.	 Liberty	 Mut.	 Fire	 Ins.	 Co.,	

2008	ME	 57,	 ¶	 8,	 942	 A.2d	 1213	 (alteration	 omitted)	 (quotation	 marks	

omitted);	see	also	Wallace	v.	State	Farm	Mut.	Auto.	Ins.	Co.,	2017	ME	141,	¶	12,	

---	A.3d	---;	Farthing	v.	Allstate	Ins.	Co.,	2010	ME	131,	¶	6,	10	A.3d	667;	Molleur	

v.	 Dairyland	 Ins.	 Co.,	 2008	 ME	 46,	 ¶	 10,	 942	 A.2d	 1197.	 	 In	 other	 words,	 UM	

coverage	 provides	 the	 insured	 with	 the	 same	 recovery	 that	 the	 policy’s	

liability	coverage	would	provide	to	a	third	person	to	whom	the	insured	causes	

a	compensable	loss.		See	Wallace,	2017	ME	141,	¶	12,	---	A.3d	---.		Thus,	with	

exceptions	not	applicable	here4	and	for	purposes	of	this	case,	the	liability	and	

UM	 coverage	 created	 in	 an	 automobile	 insurance	 policy	 are	 symmetrical.		

Accordingly,	 we	 have	 “characterized	 UM	 insurance	 as	 gap	 coverage	 that	 fills	

the	 gap	 left	 by	 an	 underinsured	 tortfeasor.”	 	 Id.	 (citing	 Tibbetts	 v.	 Dairyland	

Ins.	 Co.,	 2010	 ME	 61,	 ¶¶	 17,	 21,	 999	 A.2d	 930).	 	 Although	 section	 2902	

requires	 automobile	 policies	 to	 include	 UM	 protection	 to	 fill	 gaps	 in	 the	

amount	 of	 the	 tortfeasor’s	 liability	 insurance	 available	 to	 cover	 the	 UM	

insured’s	damages,	it	does	not	create	a	new	and	broader	coverage,	as	Davison	

argues.	 	 See	 Tibbetts,	 2010	 ME	 61,	 ¶	 17,	 999	 A.2d	 930	 (“In	 enacting	 the	 UM	

statute,	 the	 Legislature	 intended	 to	 permit	 the	 injured	 party	 to	 recover	 the	


   4	 	 For	 example,	 UM	 coverage	 provided	 by	 the	 policies	 relevant	 to	 this	 case	 does	 not	 extend	 to	

property	damage,	which	is	covered	by	liability	protections.		
                                                                                                            13	

amount	he	would	have	received	had	the	tortfeasor	been	insured	to	the	same	

extent	as	the	injured	party.”		(emphasis	added)	(quotation	marks	omitted)).		

        [¶25]	 	 None	 of	 the	 automobile	 policies	 relevant	 to	 this	 action	 would	

have	 provided	 liability	 coverage	 for	 a	 loss	 arising	 from	 the	 conduct	 at	 issue	

here.	 	 Each	 policy	 contains	 an	 exclusion	 from	 coverage	 for	 liability	 based	 on	

intentional	acts.5		We	have	held	that	an	intentional	act	exclusion	in	a	liability	

policy	 “applies	 only	 when	 the	 insured	 has	 acted	 with	 the	 intention	 or	

expectation	that	another	will	be	harmed	by	the	insured’s	intentional	act,”	and	

that	the	exclusion	applies,	for	example,	where	the	insured	defendant	shot	and	

killed	 three	 people	 and	 those	 “injuries	 . .	 .	 were	 intended.”	 	 Royal	 Ins.	 Co.	 v.	

Pinette,	 2000	 ME	 155,	 ¶¶	 8,	 11,	 756	 A.2d	 520;	 see	 also	 State	 Mut.	 Ins.	 Co.	 v.	

Bragg,	589	A.2d	35,	38	(Me.	1991).			

        [¶26]	 	 The	 parties	 do	 not	 dispute	 that	 the	 hit-and-run	 driver	 pursued	

Asti’s	 SUV;	 fired	 shots	 at	 it;	 rammed	 the	 SUV	 off	 the	 road;	 and	 then	 circled	

back	in	his	own	vehicle	and	fatally	shot	Asti.		Because	the	assailant’s	actions	

would	 not	 have	 been	 covered	 under	 the	 liability	 protections	 provided	 in	 the	

   5		The	York	policy	does	not	provide	liability	coverage	“for	any	‘insured’	who	intentionally	causes	

bodily	 injury	 or	 property	 damage.”	 	 The	 Allstate	 policy	 excludes	 coverage	 for	 “bodily	 injury	 or	
property	 damage	 intended	 by,	 or	 reasonably	 expected	 to	 result	 from,	 the	 intentional	 or	 criminal	
acts	 of	 an	 insured	 person.”	 	 The	 Horace	 Mann	 policy	 excludes	 coverage	 “for	 any	 bodily	 injury	
.	.	.	caused	intentionally	by	the	insured.”		These	intentional	act	exclusions	are	common,	since	“[t]he	
language	 of	 liability	 insurance	 policies	 is	 standardized	 throughout	 the	 insurance	 industry.”	 	 Mass.	
Bay	Ins.	Co.	v.	Ferraiolo	Constr.	Co.,	584	A.2d	608,	609	(Me.	1990).			
14	

policies	issued	by	York,	Allstate,	or	Horace	Mann,	the	loss	arising	from	Asti’s	

death	is	not	covered	by	the	UM	provisions	of	those	policies.		Therefore,	section	

2902	 does	 not	 require	 the	 defendants	 to	 provide	 UM	 coverage	 arising	 from	

Asti’s	death.			

                                        III.		CONCLUSION	

	        [¶27]	 	 We	 therefore	 conclude	 that	 the	 UM	 provisions	 included	 in	 the	

policies	issued	by	the	defendants	do	not	provide	coverage	for	losses	caused	by	

Asti’s	 death.	 	 Additionally,	 section	 2902(1)	 does	 not	 mandate	 that	 the	 UM	

protections	 in	 those	 policies	 provide	 such	 coverage.	 	 The	 court	 therefore	

correctly	granted	a	summary	judgment	for	the	insurers.6	

         The	entry	is:	

                        Judgment	affirmed.		




    6	
     	 We	 need	 not	 and	 do	 not	 reach	 Horace	 Mann’s	 separate	 arguments,	 unique	 to	 the	 claims	
brought	by	Allocca,	that	she	is	not	entitled	to	UM	coverage	because	Asti	was	not	an	insured	on	her	
policy	and	because	UM	recovery	cannot	arise	based	on	her	independent	wrongful	death	claim.		
                                                                                15	

	      	     	     	     	      	
	
Jeffrey	T.	Edwards,	Esq.	(orally),	and	Timothy	D.	Connolly,	Esq.,	Preti	Flaherty	
Beliveau	 &	 Pachios,	 LLP,	 Portland,	 for	 appellants	 Theresa	 L.	 Allocca	 and	
Timothy	Allen	Davison	
	
John	 S.	 Whitman,	 Esq.	 (orally),	 Richardson,	 Whitman,	 Large	 &	 Badger,	
Portland,	for	appellee	York	Insurance	Company	of	Maine	
	
Martica	S.	Douglas,	Esq.	(orally),	Douglas,	Denham,	Buccina	&	Ernst,	Portland,	
for	appellee	Allstate	Insurance	Company	
	
James	 D.	 Poliquin,	 Esq.	 (orally),	 and	 Jonathan	 W.	 Brogan,	 Esq.,	 Norman,	
Hanson	 &	 DeTroy,	 LLC,	 Portland,	 for	 appellee	 Horace	 Mann	 Teachers	
Insurance	Company	
	
	
Cumberland	County	Superior	Court	docket	number	CV-2015-375	
FOR	CLERK	REFERENCE	ONLY